728 N.W.2d 461 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kenneth Lee SHELDON, III, Defendant-Appellant.
Docket No. 132498. COA No. 272756.
Supreme Court of Michigan.
March 28, 2007.
On order of the Court, the application for leave to appeal the October 11, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would direct the appointment of an expert.